UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
______________________________________________

MARY ELIZABETH B.,

                                      Plaintiff,
v.                                                                   3:18-CV-457(TWD)

NANCY A. BERRYHILL, Acting Commissioner
of Social Security,

                              Defendant.
______________________________________________

APPEARANCES:                                         OF COUNSEL:

LACHMAN & GORTON LAW OFFICE                          PETER A. GORTON, ESQ.
For Plaintiff
PO Box 89
1500 East Main Street
Endicott, NY 13761

HON. GRANT JAQUITH                                   ANDREA L. LECHLEITNER, ESQ.
United States Attorney                               Special Assistant
For Defendant
100 S. Clinton St.
PO Box 7198
Syracuse, NY 13261-7198

THÉRÈSE WILEY DANCKS, United States Magistrate Judge

                                               ORDER

       Presently before the Court in this action, in which Plaintiff seeks judicial review of an

adverse administrative determination by the Commissioner, pursuant to 42 U.S.C. §405(g), are

cross-motions for judgment on the pleadings.1 Oral argument was conducted in connection with

       1
               This matter, which is before me on consent of the parties pursuant to 28 U.S.C. §
636(c), has been treated in accordance with the procedures set forth in General Order No. 18. Under
that General Order, once issue has been joined, an action such as this is considered procedurally as
if cross-motions for judgment on the pleadings had been filed pursuant to Rule 12(c) of the Federal
Rules of Civil Procedure.
those motions on May 14, 2019, during a telephone conference at which a court reporter was

present. At the close of argument I issued a bench decision in which, after applying the requisite

deferential review standard, I found the Commissioner’s determination resulted from the application

of proper legal principles and was supported by substantial evidence, and I provided further detail

regarding my reasoning and addressing the specific issues raised by the Plaintiff in his appeal.

          After due deliberation, and based up the Court’s oral bench decision, which has been

transcribed, is attached to this Order and is incorporated in its entirety by reference herein, it is

hereby,

          ORDERED, as follows:

          (1)    Defendant’s motion for judgment on the pleadings is GRANTED;

          (2)    The Acting Commissioner’s determination that Plaintiff was not disabled at the
                 relevant times, and thus is not entitled to benefits under the Social Security Act, is
                 AFFIRMED; and

          (3)    The Clerk is directed to enter judgment, based upon this determination, dismissing
                 Plaintiff’s complaint in its entirety.

          SO ORDERED.


Dated: May 28, 2019
       Syracuse, New York




                                                     2
UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
------------------------------------------------------x
MARY-ELIZABETH B.,
                                   Plaintiff,

-v-                                   3:18-CV-457

BERRYHILL,

                                   Defendant.
------------------------------------------------------x


                TRANSCRIPT OF PROCEEDINGS
        BEFORE THE HONORABLE THERESE WILEY DANCKS
                       May 14, 2019
       100 South Clinton Street, Syracuse, New York



For the Plaintiff:
(Appearance by telephone)

      LACHMAN & GORTON LAW OFFICE
      P.O. Box 89
      1500 East Main Street
      Endicott, New York 13761
      BY: PETER A. GORTON, ESQ.

For the Defendant:
(Appearance by telephone)

      SOCIAL SECURITY ADMINISTRATION
      26 Federal Plaza
      Room 3904
      New York, New York 10278
      BY: ANDREA L. LECHLEITNER, ESQ.




             Hannah F. Cavanaugh, RPR, CSR, NYACR
             Official United States Court Reporter
                   100 South Clinton Street
                 Syracuse, New York 13261-7367
                        (315) 234-8545
                       MARY-ELIZABETH B. v. BERRYHILL                   2


 1               (In chambers, counsel present by telephone.    Time

 2   noted:   1:26 p.m.)

 3               THE COURT:   I have before me a request for a judicial

 4   review of an adverse determination by the Acting Commissioner

 5   under 42 U.S.C. Section 405(g).    The background is as follows:

 6   The plaintiff was born in June of 1982 and is currently 36 years

 7   old.    She was 30 years old at the onset of her alleged

 8   disability.   She has a Bachelor's degree and worked until

 9   May 10, 2013, the date of disability, and was unable to return

10   to full-time work until January 15, 2017.    Her past jobs have

11   included front desk clerk, home attendant, and caseworker.

12               In her application for benefits, she indicated she

13   has bipolar disorder, depression, panic disorder, and

14   posttraumatic stress disorder.    Procedurally, for purposes of

15   this matter, the plaintiff filed for Title II benefits on

16   April 14, 2015.   As noted, she alleged an onset date of

17   disability beginning May 10, 2013.

18               A hearing was conducted by Administrative Law Judge

19   Kenneth Theurer on August 28, 2017, where plaintiff testified,

20   as did a vocational expert.    At the hearing, the plaintiff

21   requested a closed period of disability from May 10, 2013, to

22   January 15, 2017.

23               The ALJ issued a decision on October 17, 2017,

24   finding that plaintiff was not disabled during the relevant

25   time.    The Social Security Administration made that a final


                    HANNAH F. CAVANAUGH, RPR, CSR, NYACR
                        Official U.S. Court Reporter
                     MARY-ELIZABETH B. v. BERRYHILL                    3


 1   determination of the agency by the Appeals Council's denial of

 2   plaintiff's request for a review dated March 1, 2018.   This

 3   District Court action followed.

 4             The ALJ applied the required five-step sequential

 5   test for determining disability.   At step one, he found

 6   plaintiff had not engaged in substantial gainful activity during

 7   the closed period from the alleged onset date through

 8   January 15, 2017.

 9             At step two, he concluded plaintiff suffers from the

10   severe conditions of anxiety and depression.

11             At step three, the ALJ concluded that plaintiff's

12   conditions do not meet or medically equal any of the listed

13   presumptively disabling conditions, considering several listings

14   in the mental health disorders category.   Then after a review of

15   the record evidence, the ALJ determined plaintiff is capable of

16   performing a full range of work at all exertional levels with

17   several additional nonexertional mental limitations.

18             At step four, the ALJ concluded plaintiff is unable

19   to perform any past relevant work.

20             And step five, the ALJ applied the Medical-Vocational

21   Guidelines, as well as obtained testimony from a vocational

22   expert and concluded that plaintiff was not disabled.

23             As relevant to the time period in question, the

24   plaintiff treated with her primary care provider, Family Nurse

25   Practitioner Amy Lord at the United Health Services Primary Care


                  HANNAH F. CAVANAUGH, RPR, CSR, NYACR
                      Official U.S. Court Reporter
                       MARY-ELIZABETH B. v. BERRYHILL                   4


 1   Newark Valley Clinic.   She also received treatment at the

 2   Outpatient Mental Health Clinic at Binghamton General Hospital

 3   and through the Psychological Clinic at Binghamton University by

 4   clinical therapist trainee Cailee Wiseman.

 5               I've reviewed the record carefully, and in light of

 6   the arguments of counsel and what counsel have presented in

 7   their briefs, I've applied the requisite deferential standard

 8   which requires me to determine whether correct legal principles

 9   were applied and whether the result is supported by substantial

10   evidence.   I'll turn first to the ALJ's determination of

11   plaintiff's residual functional capacity, or RFC.

12               Plaintiff argues that the ALJ improperly relied on

13   plaintiff's activities of daily living, or ADLs, and improperly

14   analyzed the opinion evidence.   Regarding the opinion evidence,

15   plaintiff argues the ALJ gave too much weight to the opinion of

16   Dr. Lieber-Diaz, a non-examining consultant, and not enough

17   weight to the opinions of Dr. Slowik, an examining consultant,

18   and treating mental health providers Wiseman and Dr. Geller.

19   Plaintiff also argues the ALJ did not properly assess

20   limitations regarding plaintiff's ability to maintain a viable

21   work pace and attendance.

22               I've done a thorough and searching review of the

23   record and find that the RFC is supported by substantial

24   evidence.   The ALJ thoroughly discussed the medical evidence and

25   other evidence of record, formulated the RFC based upon an


                    HANNAH F. CAVANAUGH, RPR, CSR, NYACR
                        Official U.S. Court Reporter
                       MARY-ELIZABETH B. v. BERRYHILL                  5


 1   assessment of all of the medical and nonmedical evidence as a

 2   whole for the relevant time period, and thoroughly explained his

 3   analysis in arriving at the RFC.

 4               The ALJ's decision shows he considered treatment

 5   records for the relevant period and noted plaintiff did not

 6   allege, nor did the record support, that she had any physical

 7   limitations such that she was capable of performing work at all

 8   exertional levels.   As for her mental status, plaintiff was

 9   treated at Binghamton General Hospital's Outpatient Mental

10   Health Clinic between December of 2013 and approximately March

11   of 2015 when she cancelled an appointment and did not respond to

12   outreach such that she was discharged against medical advice.

13               On admission, nevertheless, the mental status exam

14   showed her to have a pleasant attitude, her behavior was

15   appropriate, her speech was clear and normal, her thoughts were

16   coherent, logical and reality-based, and she had fair

17   concentration, cognitive functioning, insight, attention, and

18   judgment.   Her mood was noted to be depressed and anxious, but

19   appropriate.   She was also noted to be collecting unemployment

20   in December of 2013.

21               On discharge in March of 2015, she was diagnosed as

22   having moderate symptoms and moderate difficulty in social,

23   occupational, or school functioning.   Between April 2014 and

24   February 2017, plaintiff treated with primary care provider --

25   mainly Nurse Practitioner Lord.    While on several of the overall


                    HANNAH F. CAVANAUGH, RPR, CSR, NYACR
                        Official U.S. Court Reporter
                       MARY-ELIZABETH B. v. BERRYHILL                   6


 1   office visits she complained of anxiety, depression, and

 2   fatigue, nearly all of her mental status exams noted during the

 3   encounters were normal with plaintiff having an appropriate

 4   mood, affect, and behavior.   She was oriented in all three

 5   spheres.    Her memory was charted as normal.

 6               In the July and August visits in 2015, she was noted

 7   to cry frequently and be depressed, but still her mental status

 8   exams were normal.   In December 2016, she was noted as depressed

 9   and sad, but she was also noted to be stable and her mental

10   status exam regarding her mood and affect was normal.

11               Plaintiff's treatment with clinical psychology

12   trainee Wiseman at Binghamton University Psychological Clinic

13   consisted of several individual counseling sessions during the

14   closed period.   She also had additional sessions beyond the

15   closed period and she apparently attended couples counseling

16   there with her husband.

17               While she was noted to have symptoms of major

18   depressive disorder and anxiety, the mental status exams in the

19   notes indicated she was well groomed, cooperative, oriented with

20   normal speech, intact thought processes, and normal thought

21   content.    Her mood was noted to be mildly depressed, but

22   euthymic.

23               In June 2016, her activities had increased at home

24   and she was co-leader of her daughter's Girl Scout troop and was

25   involved in the PTA at her daughter's school and she was going


                    HANNAH F. CAVANAUGH, RPR, CSR, NYACR
                        Official U.S. Court Reporter
                       MARY-ELIZABETH B. v. BERRYHILL                    7


 1   to begin working from home for a book consultant.     Her affect

 2   was neutral, calm, and appropriate.

 3              A source statement from Wiseman covering the period

 4   of July 2015 to February 2017 noted plaintiff had medium

 5   limitations with concentration and persistence, interaction with

 6   others, and stress.   Wiseman opined plaintiff would be off task

 7   between 15 and 20 percent during a normal workday and she would

 8   be absent 3 or more days per month.

 9              In a letter dated August 7, 2017, signed by Wiseman

10   and countersigned by Clinic Director Marilyn Geller, Ph.D.,

11   Wiseman stated that from July 7, '15, until mid-January 2017,

12   quote, "I believe it would have been difficult for her to work

13   on a consistent basis," based upon major depressive episodes and

14   panic attacks during that time period.

15              The plaintiff was examined by consultant Dr. Slowik

16   on July 6, 2015, just before she began seeing Dr. -- excuse me,

17   Wiseman.   Plaintiff reported symptoms of difficulty with sleep

18   and appetite, a depressed mood, anxiety, panic attacks, and fear

19   of being in public.   However, her mental status exams revealed

20   that she was cooperative and her social skills were adequate.

21              Her appearance, motor behavior, and eye contact were

22   all normal.    Her speech was fluent and clear and her expressive

23   and receptive languages were adequate.    Her thought processes

24   were coherent and goal directed.   Her affect was full and

25   appropriate.   Her sensorium was clear.   Her attention and


                    HANNAH F. CAVANAUGH, RPR, CSR, NYACR
                        Official U.S. Court Reporter
                      MARY-ELIZABETH B. v. BERRYHILL                     8


 1   concentration were intact.   Her cognitive functioning was

 2   average and she had good insight and judgement.   However, she

 3   was oriented in two of the three spheres.   Her memory was

 4   moderately impaired and her mood was anxious and dysthymic.

 5              Dr. Slowik opined plaintiff was not limited in

 6   understanding simple instructions and directions, not limited in

 7   performing simple tasks independently, not limited in

 8   maintaining concentration and attention, not limited in learning

 9   new tasks and not limited in making appropriate decisions.    Dr.

10   Slowik further opined that plaintiff was marked limited in

11   maintaining a regular schedule, in relating to others, and

12   appropriately dealing with stress.   Her ability to perform

13   complex tasks independently was moderately to markedly limited

14   according to Dr. Slowik.

15              The state agency's psychological consultant, Dr.

16   Lieber-Diaz, after a review the record evidence, determined

17   plaintiff was moderately limited in understanding and

18   remembering detailed instructions, but otherwise her

19   understanding and memory limitations were not significantly

20   limited.   Dr. Lieber-Diaz also noted plaintiff was moderately

21   limited in maintaining attention and concentration for extended

22   periods and in maintaining regular attendance and performing

23   activities within a schedule and in completing a normal workday

24   and workweek without psychological interruptions, but she was

25   otherwise not significantly limited regarding sustained


                   HANNAH F. CAVANAUGH, RPR, CSR, NYACR
                       Official U.S. Court Reporter
                       MARY-ELIZABETH B. v. BERRYHILL                      9


 1   concentration and persistence.

 2             As for social interaction, plaintiff was moderately

 3   limited in interacting with the public, responding appropriately

 4   to criticism, and getting along with coworkers.    She was not

 5   significantly limited in other areas of social interaction.      In

 6   adaptive limitation, she was moderately limited in responding

 7   appropriately to changes in the work setting and in

 8   realistically setting goals or making plans.   Dr. Lieber-Diaz

 9   concluded that plaintiff would be able to do simple work on a

10   sustained basis within a setting that has limited interaction

11   with the general public.

12             Based upon the treatment during the relevant period

13   and the other nonmedical evidence of record, the ALJ found

14   plaintiff capable of work at all exertional levels and limited

15   her to simple tasks with simple instructions and directions,

16   simple stress and simple decisionmaking in a stable working

17   environment.   He found she could regularly attend to routine and

18   maintain a schedule.   He limited her to being able to interact

19   with others for simple tasks and instructions, but should avoid

20   complex interaction with joint efforts and only have incidental

21   contact with the public.

22             I find all of the treatment outlined above was

23   thoroughly reviewed by the ALJ and the records provide clear and

24   substantial evidence to support the RFC determination such that

25   meaningful judicial review is possible.   Only when the reviewing


                    HANNAH F. CAVANAUGH, RPR, CSR, NYACR
                        Official U.S. Court Reporter
                       MARY-ELIZABETH B. v. BERRYHILL                  10


 1   court is unable to fathom the ALJ's rationale in relation to the

 2   evidence in the record would remand be appropriate for further

 3   findings or clearer explanation for the decision.     Thus, the

 4   relevant inquiry is whether the ALJ applied the correct legal

 5   standards and whether determination is supported by substantial

 6   evidence.   Here, I find the ALJ's analysis regarding plaintiff's

 7   functional limitations and restrictions affords an adequate

 8   basis for meaningful judicial review, applies the proper

 9   standards, and is supported by substantial evidence such that

10   additional analysis would be unnecessary or superfluous.

11               Turning specifically to plaintiff's arguments that

12   the ALJ did not properly weigh the opinion evidence, I find that

13   argument unconvincing.   With regard to the ALJ giving great

14   weight to Dr. Lieber-Diaz's opinion, I find the ALJ properly

15   assessed the opinion and gave good reasons for crediting the

16   limitations suggested therein.   The ALJ is entitled to rely on

17   the programmatic expertise of Dr. Lieber-Diaz and her opinion is

18   consistent with the plaintiff's mental status exams throughout

19   the record to the date of Dr. Lieber-Diaz's opinion in July of

20   2015.

21               As noted above, the mental status exams at that time

22   in the Wiseman notes indicate plaintiff was well groomed,

23   cooperative, oriented with normal speech, intact thought

24   processes, and normal thought content.   Her mood was noted to be

25   mildly depressed but euthymic.   Her short-term memory was good.


                    HANNAH F. CAVANAUGH, RPR, CSR, NYACR
                        Official U.S. Court Reporter
                        MARY-ELIZABETH B. v. BERRYHILL                11


 1              The mental exam by Dr. Slowik in July of 2015 was

 2   normal except plaintiff was oriented in two spheres, her memory

 3   was moderately impaired, and her mood was anxious and dysthymic.

 4   Treatment records from Binghamton General Hospital's Outpatient

 5   Clinic before July of 2015 showed plaintiff's mental status to

 6   be normal except that she was depressed and anxious.

 7              While depression and anxiety were also noted in the

 8   primary care provider's notes, plaintiff's mental status exams

 9   by Nurse Practitioner Lord from April 2014 up through July 2015

10   showed normal mood and affect, appropriate behavior, normal

11   memory, and oriented in all three spheres.   Therefore, I find

12   Dr. Lieber-Diaz's opinion that plaintiff could regularly attend

13   to a routine and maintain a schedule in a low contact, low

14   stress environment is supported by substantial evidence in the

15   record and was properly explained.    The opinions of state agency

16   non-examining sources can be given great weight when supported

17   by medical evidence in the record and the RFC may not need --

18   excuse me, and the RFC need not track any one specific opinion

19   in the record.

20              Further, plaintiff's activities of daily living also

21   support the RFC.    During the relevant time period, she was

22   co-leader of her daughter's Girl Scout troop and had been

23   nominated to be treasurer of the PTA at her daughter's school.

24   She regularly visited her daughter's school once or twice a

25   week.   She was able to do some cooking, shopping, and cleaning.


                   HANNAH F. CAVANAUGH, RPR, CSR, NYACR
                       Official U.S. Court Reporter
                      MARY-ELIZABETH B. v. BERRYHILL                   12


 1   She visited with family and friends and regularly spent time

 2   with her mother, who, for part of the period of disability

 3   claimed, lived 20 miles away from plaintiff.

 4              I also find that the weight given to the opinion of

 5   Dr. Slowik was supported by the evidence and properly explained.

 6   The ALJ gave partial weight to her opinion, accepting the

 7   portion of the opinion consistent with the record as a whole,

 8   including other treatment notes, which I have outlined, and her

 9   activities of daily living and which were consistent with her

10   findings on examination of the plaintiff.   The ALJ properly did

11   not accept the portion of her opinion that was not supported by

12   a record or Dr. Slowik's own examination of the plaintiff,

13   including the marked limitations Dr. Slowik found with regard to

14   plaintiff's ability to regularly maintain a schedule, in

15   relating to others, and in appropriately dealing with stress.

16              These restrictions were undermined by other treatment

17   notes in the record, as well, and Dr. Slowik's own mental status

18   exam where she noted plaintiff was cooperative and had adequate

19   social skills, she found plaintiff had normal appearance, motor

20   behavior, eye contact, and plaintiff's thought processes were

21   coherent and goal directed.   Plaintiff's affect was normal and

22   her attention and concentration were intact according to Dr.

23   Slowik.   She found plaintiff's cognitive functioning was average

24   and she had good insight and judgment.

25              I also find no error because although Dr. Slowik


                   HANNAH F. CAVANAUGH, RPR, CSR, NYACR
                       Official U.S. Court Reporter
                      MARY-ELIZABETH B. v. BERRYHILL                  13


 1   opined marked limitations in some areas of functioning, such

 2   marked limitations do not preclude the ability to do

 3   work-related activities, especially because the ALJ limited

 4   plaintiff to simple work tasks with simple stress and incidental

 5   contact with the public and limited interaction with others and

 6   completing simple work-related tasks.

 7              I also find no error in the ALJ giving only partial

 8   weight to the source statement of clinical psychology trainee

 9   Wiseman.   First, Wiseman is not a proper medical source and the

10   opinion in the check the box form dated August 7, 2017, is not

11   countersigned by any other mental health professional.   Second,

12   Wiseman's opinions on plaintiff's limitations were inconsistent

13   with her own mental status evaluations of plaintiff and lack

14   support in other treatment notes included in the overall medical

15   record and other nonmedical evidence during the relevant time

16   period.

17              The ALJ also considered the narrative letter of

18   Wiseman dated August 7, 2017, that was countersigned by Dr.

19   Geller and properly rejected the opinions therein because the

20   opinion that plaintiff could not work went to the ultimate

21   determination of disability that is reserved to the Commissioner

22   and because Dr. Geller never actually treated plaintiff.

23   Further, Wiseman's statements that plaintiff would be off task

24   and absent were inconsistent with Wiseman's own treatment notes

25   and plaintiff's activities of daily living, as outlined already,


                   HANNAH F. CAVANAUGH, RPR, CSR, NYACR
                       Official U.S. Court Reporter
                        MARY-ELIZABETH B. v. BERRYHILL                  14


 1   showing the plaintiff could do some household chores and

 2   cooking, participate in activities with her daughter, and engage

 3   in other recreational activities with her family.

 4               Thus, I find the ALJ properly evaluated the opinion

 5   evidence and gave good reasons for the weight given to each of

 6   the opinions.    I find the ALJ properly explained the reasons for

 7   the RFC.    In light of the foregoing, and considering the entire

 8   record and the ALJ's determination, I find that the ALJ applied

 9   the appropriate legal standards of review in determining

10   plaintiff's RFC and the RFC is supported by substantial

11   evidence.

12               Regarding plaintiff's step five argument, I find that

13   to be without merit since I have found the RFC to be supported

14   by substantial evidence and since the vocational expert's

15   testimony was based upon a hypothetical that was the same as the

16   RFC, the ALJ properly relied on the vocational expert's

17   testimony that plaintiff could perform jobs that exist in

18   significant numbers in the national economy.   The RFC, which I

19   have found properly supported and determined, simply does not

20   indicate that plaintiff would be off task 10 to 12 percent of

21   the workday or that she would miss more than one unscheduled

22   absence per month.    Therefore, the Commissioner met the burden

23   at step five and correctly determined plaintiff was not

24   disabled.

25               So I grant defendant's motion for judgement on the


                     HANNAH F. CAVANAUGH, RPR, CSR, NYACR
                         Official U.S. Court Reporter
                                                                   15


 1   pleadings and will enter a judgement dismissing plaintiff's

 2   complaint in this action.   A copy of the transcript of my

 3   decision will be attached to the order should any appeal be

 4   taken from my determination.

 5             (Time noted:   1:45 p.m.)

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25


                  HANNAH F. CAVANAUGH, RPR, CSR, NYACR
                      Official U.S. Court Reporter
                                                                     16


 1

 2                   CERTIFICATE OF OFFICIAL REPORTER

 3

 4

 5                I, HANNAH F. CAVANAUGH, RPR, CSR, Official U.S.

 6   Court Reporter, in and for the United States District Court for

 7   the Northern District of New York, DO HEREBY CERTIFY that

 8   pursuant to Section 753, Title 28, United States Code, that the

 9   foregoing is a true and correct transcript of the

10   stenographically reported proceedings held in the above-entitled

11   matter and that the transcript page format is in conformance

12   with the regulations of the Judicial Conference of the United

13   States.

14

15                       Dated this 24th day of May, 2018.

16

17                            X___________________________________

18                            HANNAH F. CAVANAUGH, RPR, CSR, NYACR

19                            Official U.S. Court Reporter

20

21

22

23

24

25


                  HANNAH F. CAVANAUGH, RPR, CSR, NYACR
                      Official U.S. Court Reporter
